Citation Nr: 0015288	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, with service in the Republic of Vietnam.  He died on 
May [redacted], 1994.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 1998, the appellant filed a notice of 
disagreement, and a statement of the case was issued.  The 
appellant filed her substantive appeal in May 1998.  


FINDING OF FACT

The claims file includes medical evidence suggesting a nexus 
between a service-connected disability and the cause of the 
veteran's death.


CONCLUSION OF LAW

The appellant claim of entitlement to service connection for 
the cause of the veteran's death is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to shown 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.  

However, as a threshold matter, a person who submits a claim 
for VA benefits has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the instant case, at the time of the veteran's death in 
May 1994, service connection was in effect for post-traumatic 
stress disorder (PTSD) which was evaluated as 100 percent 
disabling from September 15, 1989.  The veteran's death 
certificate listed the cause of his death as arteriosclerotic 
heart disease due to or as a consequence of diabetes and 
hypertension.  Service connection was not in effect for 
diabetes mellitus or hypertension.  The appellant contends 
that symptomatology of PTSD (particularly, the veteran's 
avoidance of contact with other people) prevented him from 
seeking and obtaining appropriate medical care for diabetes, 
hypertension, and heart disease, and because of his inability 
to leave his home due to his PTSD, his cardiovascular and 
diabetes conditions were untreated and resulted in his death.  

In support of her claim, the appellant has submitted a 
statement by Thomas D. Smith, M.D., a private physician who 
identified himself as the veteran's family doctor.  In June 
1998, Dr. Smith stated that:  the veteran was agoraphobic and 
could not come out in public; for that reason, he was unable 
to make and keep appointments with him, and he also missed 
many appointments at the VA Medical Center (VAMC), Marion, 
Indiana, although he had regular visits at that facility; 
personnel at the VAMC treated the veteran for PTSD and 
alcoholism, but were not treating his diabetes or 
hypertension; the veteran's diabetes was not managed, and the 
veteran died from coronary artery disease, brought about 
primarily by poorly controlled diabetes.  The physician 
offered an opinion that the PTSD thus materially or 
substantially contributed to the veteran's death.  

In conducting the well-grounded analysis, the truthfulness of 
evidence is presumed .  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Therefore, presuming Dr. Smith's statement to be 
true, the appellant's claim is rendered plausible and thus 
well-grounded. 38 U.S.C.A. § 5107(a).  


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision.



REMAND

As noted above, a private physician, who stated that he had 
reviewed the veteran's claims file, suggested that personnel 
at the VAMC, Marion, Indiana, were not treating the veteran 
for diabetes or hypertension prior to his death.  However, it 
does not appear that all records of the veteran's treatment 
at that facility during the years preceding his death were 
obtained by the RO.  Any additional VA records must therefore 
be obtained.  

The Board also believes that the duty to assist the appellant 
which arises with her well-grounded claim requires that all 
pertinent evidence be obtained from Dr. Smith.  

Under the circumstances, this case is REMANDED to the RO for 
the following:  

1.  The RO should obtain from the VA 
Medical Center, Marion, Indiana, copies 
of all records of inpatient and 
outpatient treatment of the veteran for 
any reason from his discharge from the 
hospital on May 14, 1992, until his death 
on May [redacted], 1994.  

2.  After obtaining an appropriate 
consent to the release of medical records 
from the appellant, the RO should contact 
Thomas D. Smith, M.D. and request copies 
of all records documenting treatment of 
the veteran for any reason from 1992 
until the veteran's death in May 1994.  

3.  After completion of the above, and 
any additional development deemed 
appropriate by the RO, the RO should 
review the expanded record and determine 
whether the appellant's claim can be 
granted.  If the determination remains 
adverse to the appellant, then she and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure a proper record for 
appellate review.  By this remand, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



